               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 1 of 29



      BRODSKY & SMITH, LLC
 1    Evan J. Smith, Esquire (SBN 242352)
      esmith@brodskysmith.com
 2    Ryan P. Cardona, Esquire (SBN 302113)
      rcardona@brodskysmith.com
      9595 Wilshire Boulevard, Suite 900
 3    Beverly Hills, CA 90212
      Phone: (877) 534-2590
 4    Facsimile: (310) 247-0160

 5    Attorneys for Plaintiff

 6    [Additional Counsel on Signature Page]

 7                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
       KRISTEN GORENBERG, derivatively on
 9                                                        Case No.:
       behalf of SLACK TECHNOLOGIES, INC.,
10                              Plaintiff,

11     v.                                                 VERIFIED STOCKHOLDER
                                                          DERIVATIVE COMPLAINT
12     STEWARD BUTTERFIELD, ANDREW
       BRACCIA, EDITH COOPER, SARAH
13     FRIAR, JOHN O’FARRELL, CHAMATH
       PALIHAPITIYA, and GRAHAM SMITH,
                                                          JURY TRIAL DEMANDED
14                              Defendants,
15     -and-

16
       SLACK TECHNOLOGIES, INC.,
17
                                Nominal Defendant.
18

19          Plaintiff Kristen Gorenberg (“Plaintiff”), by and through her undersigned counsel,

20 derivatively on behalf of Nominal Defendant Slack Technologies, Inc. (“Slack” or the
     “Company”), submits this Verified Shareholder Derivative Complaint (the “Complaint”).
21
     Plaintiff’s allegations are based upon her personal knowledge as to herself and her own acts, and
22
     upon information and belief, developed from the investigation and analysis by Plaintiff’s counsel,
23 including a review of publicly available information, including filings by Slack with the U.S.

24

25
26
28
                 Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 2 of 29




 1 Securities and Exchange Commission (“SEC”), press releases, news reports, publicly available

 2 filings in lawsuits, and matters of public record.
                                       NATURE OF THE ACTION
 3
            1.      This is an action on behalf of persons and/or entities who purchased or otherwise
 4
     acquired Slack common stock and continue to hold said stock to the present.
 5          2.      Slack is a technology company that maintains, and offers subscriptions to, a cloud-
 6 based collaboration and productivity platform (the “Platform”), which is used primarily by

 7 business teams and social groups. Slack publicly launched in 2014.
            3.      On June 20, 2019, Slack held a direct public offering (“DPO” or “Offering”) of
 8
     118,429,640 shares of its existing Class A common stock. In a DPO, unlike in an initial public
 9
     offering, current owners of a company’s common stock choose to sell their shares to the public
10 without underwriters and without any new shares being issued by the company. Moreover, in a

11 DPO, Company insiders’ shares are not subject to a lock-up period and can be liquidated

12 immediately.
           4.      On the day of the DPO, Slack’s share price opened at $38.50 per share and was
13
   trading as high as $42.00 per share, to close at $38.62 per share. Slack’s existing stockholders,
14
   especially its officers and directors, made a fortune selling their shares to investors in the DPO.
15          5.      For example, Slack’s Chief Executive Officer (“CEO”), James Butterfield, sold

16 approximately 1.4 million of Slack Class A common stock in the DPO for gross proceeds of more
     than $53 million.
17
            6.      DPO investors were far less fortunate. Less than three months after the DPO, on
18
     September 9, 2019, the price of Slack Class A common stock was $24.92 per share, a decline of
19
     over 35% and approximately a loss of $1.48 billion in market cap.
20          7.      The primary causes of the sharp decline in the price of Slack’s Class A common

21 stock were two-fold. First, Slack’s platform was particularly susceptible to service outages, which
     it had experienced in the past. Yet, the Company had also guaranteed certain of its subscribers that
22
     it would reimburse them 100 times the cost of lost services, even if those subscribers had not been
23
     affected by the outages and even if they had not complained or requested reimbursement credits.
24
                                                        2
25
26
28
                  Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 3 of 29




 1 This amounted to over eight million dollars in lost revenue in the quarter ending just after the DPO

 2 took place. Indeed, Slack’s fiscal second quarter revenue of $145 million was offset by $8.2 million
     in credits to customers for service-level disruptions. Absent these service-level disruptions,
 3
     revenue would have been 5% higher. Slack later described its reimbursement program as
 4
     “unusual,” “exceptionally generous” and “outrageously customer-centric.”
 5           8.      Second, by the date of the DPO, Slack’s competitors were rapidly eroding its market
 6 share and, almost as soon as the DPO closed, Slack’s top competitor, Microsoft’s “Teams”

 7 product, had surpassed it in number of daily average users by several million (a lead which grew
     to more than eight million by November 2019).
 8
             9.      Slack’s directors and officers, who were responsible for issuing the Registration
 9
     Statement and Prospectus for the DPO (collectively, “Offering Documents”)1, knew or should
10 have known that these two eventualities were likely to (and would) occur at the time of the DPO.

11 Yet, the Offering Documents failed to disclose, and/or contain true statements regarding, such

12 matters.
          10.     Defendants omitted material information from its shareholders and made material
13
   and false and misleading statements to its shareholders regarding the Company’s business,
14
   operational and compliance policies, specifically the platform’s power outages, the revenue lost
15 from platform power outages, its market share, and the loss of its market share to Slack’s top

16 competitor, Microsoft’s “Teams” product from its DPO until its second quarter fiscal year 2020
     earnings release on September 4, 2020, at the earliest. When the truth about the reimbursement
17
     program and Teams competition began to be disclosed in Slack’s second quarter fiscal year 2020
18
     earnings release on September 4, 2020, the price of Slack’s Class A common stock plummeted by
19

20   1
       Slack confidentially submitted a Form S-1 Registration Statement to the SEC on February 1, 2019. Slack
     publicly filed same on April 26, 2019, and subsequently filed three amendments thereto on May 13, May
21   20, and May 31, 2019, respectively. Slack filed its most recent Prospectus to the Registration Statement on
     June 20, 2019. Unless otherwise specified herein, all references to “Registration Statement” are to the most
22   recently filed Registration Statement, and all references to “Prospectus” are to the most recently filed
     Prospectus. References to “Offering Documents” collectively refer to the Registration Statement and
23   Prospectus. Slack’s Prospectus Supplement, which was filed on September 5, 2019, is not included in the
     terms “Offering Documents” or “Prospectus” as used herein.
24
                                                          3
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 4 of 29




 1 nearly 20% per share (over the next three trading days). By that time, many of Slack’s original

 2 shareholders, including its directors and officers, had sold large numbers of their shares in the DPO
     and had reaped substantial benefits.
 3
            11.     As a result of the foregoing, Slack and certain of its directors and officers –
 4
     including six current directors – have been named as defendants in a federal securities lawsuit by
 5 investors who allege they were damaged when they purchased Slack shares in the DPO pursuant

 6 to the materially false, misleading and/or incomplete Offering Documents. Dennee v. Slack

 7 Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.).
                                      JURISDICTION AND VENUE
 8
            12.     This Court has subject matter jurisdiction over the claims in this case under 28
 9
     U.S.C. § 1332 because there is complete diversity among the parties and the amount in controversy
10 exceeds the sum of $75,000, exclusive of interest and costs.

11          13.     This Court has jurisdiction over each defendant named herein because each

12 defendant is either a corporation that conducts business in and maintains operations in this District
   or is an individual who has sufficient minimum contacts with this District to render the exercise
13
   of jurisdiction by the District courts permissible under traditional notions of fair play and
14
   substantial justice.
15          14.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (i)

16 Slack maintains its principal place of business in this District; (ii) one or more of the defendants
     either resides in or maintains executive offices in this District; (iii) a substantial portion of the
17
     transactions and wrongs complained of herein, including Defendants’ primary participation in the
18
     wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary
19
     duties owed to Slack, occurred in this District; and (iv) Defendants have received substantial
20 compensation in this District by doing business here and engaging in numerous activities that had

21 an effect in this District.

22

23

24
                                                      4
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 5 of 29




 1                                            PARTIES

 2 Plaintiff
            15.     Plaintiff Kristen Gorenberg (“Gorenberg”) is a current owner of Slack’s Class A
 3
     common stock. Gorenberg acquired her Slack stock pursuant and/or traceable to the DPO. She has
 4
     held the stock during the time of Defendants’ continuous wrongful course of conduct alleged
 5 herein. Gorenberg will fairly and adequately represent the interests of the shareholders in enforcing

 6 the rights of the Company. Plaintiff is a citizen of Illinois.

 7 Nominal Defendant
            16.     Defendant Slack Technologies, Inc. is a corporation with its principal executive
 8
     offices located in San Francisco, California. Slack’s common stock trades on the New York Stock
 9
     Exchange (“NYSE”) under the ticker symbol “WORK.”
10 Director Defendants

11          17.     Defendant Stewart Butterfield (“Butterfield”) is, and was at the time of the DPO,

12 the Co-founder and Chief Executive Officer (“CEO”) of the Company, and the Chair of Slack’s
   Board of Directors (the “Board”). In the DPO, Butterfield sold approximately 1.4 million shares
13
   of Slack Class A common stock for gross proceeds of $53.2 million. To date, Butterfield has sold
14
   Slack Class A shares for gross proceeds of more than $68.7 million. During fiscal year 2019,
15 Butterfield received 10.3 million in total compensation from the Company. Upon information and

16 belief, Butterfield is a citizen of California.
            18.     Defendant Andrew Braccia (“Braccia”) is, and was at the time of the DPO, a
17
     director of the Company and a member of the Board’s Compensation Committee. Braccia is a
18
     partner at the Accel venture capital firm, which was one of Slack’s largest shareholders prior to
19
     the DPO, and which sold 8.5 million shares of Slack Class A common stock for gross proceeds of
20 $329.5 million. Upon information and belief, Braccia is a citizen of California.

21          19.     Defendant Edith Cooper (“Cooper”) is, and was at the time of the DPO, a director
     of the Company and the Chair of the Board’s Compensation Committee and of its Nominating and
22
     Corporate Governance Committee. Prior to the DPO, Cooper held 273,428 Slack Class B shares,
23

24
                                                      5
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 6 of 29




 1 which could be easily converted to Class A shares and liquidated once Slack began trading on the

 2 NYSE due to the DPO. Upon information and belief, Cooper is a citizen of New York.
            20.     Defendant Sarah Friar (“Friar”) is, and was at the time of the DPO, a director of
 3
     the Company and a member of the Board’s Audit and Risk Committee. Prior to the DPO, Friar
 4
     owned 406,017 Slack Class B shares, which could be easily converted to Class A shares and
 5 liquidated once Slack began trading on the NYSE due to the DPO. Upon information and belief,

 6 Friar is a citizen of California.

 7          21.     Defendant John O’Farrell (“O’Farrell”) is, and was at the time of the DPO, a
     director of the Company and a member of the Company’s Audit and Risk Committee. O’Farrell is
 8
     a general partner at Andreesen Horowitz venture capital firm, which was one of Slack’s largest
 9
     shareholders prior to the DPO, and which sold 3 million shares of Slack Class A common stock
10 for gross proceeds of $116 million. Upon information and belief, O’Farell is a citizen of

11 California.

12          22.     Defendant Chamath Palihapitaya (“Palihapitaya”) served as a director of the
     Board at the time of the DPO. Palihapitaya is the founder and CEO of Social Capital, which was
13
     one of Slack’s largest shareholders prior to the DPO, and which sold 1 million shares of Slack
14
     Class A common stock for gross proceeds of $39.7 million. Upon information and belief,
15 Palihapitaya is a citizen of California.

16          23.     Defendant Graham Smith (“Smith”) is, and was at the time of the DPO, a director
     of the Board and the Chair of the Company’s Audit and Risk Committee and a member of its
17
     Nominating and Corporate Governance Committee. Prior to the DPO, Smith held 210,000 Slack
18
     Class B shares, which could be easily converted to Class A shares and liquidated once Slack began
19
     trading on the NYSE due to the DPO. Upon information and belief, Smith is a citizen of California.
20          24.     Defendants Butterfield, Braccia, Cooper, Friar, O’Farrell, Palihapitaya, and Smith

21 are collectively referred to herein as the “Director Defendants.”
     Non-Defendant Directors
22
            25.     Non-Defendant Sheila Jordan (“Jordan”) has been a director of the Company
23
     since September 25, 2019 and is a member of the Company’s Audit and Risk Committee.
24
                                                     6
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 7 of 29




 1          26.     Non-Defendant Mike McNamara (“McNamara”) has been a director of the

 2 Company since December 3, 2019 and is a member of the Company’s Compensation Committee
     and of its Nominating and Corporate Governance Committee.
 3
                               SLACK’S CORPORATE GOVERNANCE
 4
            27.     As members of the Company’s Board, the Director Defendants were held to the
 5 highest standards of honesty and integrity and charged with overseeing the Company’s business

 6 practices and policies and assuring the integrity of its financial and business records.

 7          28.     The conduct of the Director Defendants complained of herein involves a violation
     of their obligations as directors and officers of the Company, the absence of good faith on their
 8
     part, and a violation of their duties to the Company and its investors.
 9
                                    SLACK’S CODE OF CONDUCT
10          29.     The Company maintains a Code of Conduct, which states, in relevant part as of
11 June 7, 2019:

12          Financial Integrity, Records and Accounting

13          Slack’s books, records, accounts and financial statements must be maintained in
            appropriate detail so that they properly reflect the Company’s business activities.
14          Doing so is required both by law and by the Company’s internal controls. Our
            financial, accounting and legal groups are responsible for procedures designed to
15          assure proper internal and disclosure controls, and everyone must cooperate with
            these procedures to ensure the integrity of the Company’s books, records, accounts
16          and financial statements. All information must be recorded accurately, whether it
            is tracking work hours, expenses (including your expense reports) or sales
17          contracts. When these are timely and accurate, we are able to make informed
            decisions about how to run our business and plan for the future. Our records,
18          including disclosures and filings, must be accurate, complete and timely, so that
            Slack fulfills its obligations to external stakeholders, including its stockholders.2
19          30.     As stated therein, the Code of Conduct applies to all of Slack’s officers, directors,

20 and employees.

21

22
     2
    See https://s23.q4cdn.com/371616720/files/doc_downloads/governance/Slack-Code-of-
23 Conduct.pdf

24
                                                      7
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 8 of 29




 1          This Code has been adopted by our Board of Directors (the “Board”) and applies
            to every director, officer, employee, and independent contractor of Slack and its
 2          subsidiaries. Although Slack operates in many countries around the world and our
            colleagues are citizens of nations with varying laws, regulations, and customs,
 3          Slack’s commitment to conducting business according to the highest standards of
            ethical conduct applies across national boundaries. Therefore, all Slack employees,
 4          directors, and officers are required to read and comply with this Code. In addition,
            other persons performing services for Slack may be subject to this Code by
 5          agreement. . . .
            31.     The wrongful conduct of the Director Defendants violates the Code of Conduct.
 6
                             DUTIES OF THE DIRECTOR DEFENDANTS
 7
            32.     By reason of their positions as officers and/or directors of the Company, and
 8 because of their ability to control the business and corporate affairs of the Company, the Director

 9 Defendants owed the Company and its investors the fiduciary obligations of trust, loyalty, and
     good faith. The obligations required the Director Defendants to use their utmost abilities to control
10
     and manage the Company in an honest and lawful manner. The Director Defendants were and are
11
     required to act in furtherance of the best interests of the Company and its investors.
12          33.     Each director of the Company owes to the Company and its investors the fiduciary
13 duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the

14 Company and in the use and preservation of its property and assets. In addition, as officers and/or
   directors of a publicly held company, the Director Defendants had a duty to promptly disseminate
15
   accurate and truthful information regarding the Company’s operations, finances, and financial
16
   condition, as well as present and future business prospects, so that the market price of the
17 Company’s stock would be based on truthful and accurate information.

18          34.     To discharge their duties, the officers and directors of the Company were required
     to exercise reasonable and prudent supervision over the management, policies, practices, and
19
     controls of the affairs of the Company. By virtue of such duties, the officers and directors of the
20
     Company were required to, among other things: (a) ensure that the Company complied with its
21
     legal obligations and requirements, including acting only within the scope of its legal authority
22 and disseminating truthful and accurate statements to the SEC and the investing public; (b) conduct

23 the affairs of the Company in an efficient, businesslike manner so as to make it possible to provide

24
                                                      8
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 9 of 29




 1 the highest quality performance of its business, to avoid wasting the Company’s assets, and to

 2 maximize the value of the Company’s stock; (c) properly and accurately guide investors and
     analysts as to the true financial condition of the Company at any given time, including making
 3
     accurate statements about the Company’s business operations, prospects and risks to same; (d)
 4
     remain informed as to how the Company conducted its operations, and, upon receipt of notice or
 5 information of imprudent or unsound conditions or practices, make reasonable inquiries in

 6 connection therewith, take steps to correct such conditions or practices, and make such disclosures

 7 as necessary to comply with federal and state securities laws; (e) ensure that the Company was
     operated in a diligent, honest, and prudent manner in compliance with all applicable federal, state
 8
     and local laws, and rules and regulations; and (f) ensure that all decisions were the product of
 9
     independent business judgment and not the result of outside influences or entrenchment motives.
10          35.     The conduct of the Director Defendants complained of herein involves a culpable
11 violation of their obligations as directors and officers of the Company, the absence of good faith

12 on their part, and a disregard for their duties to the Company and its shareholders that the Director
   Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.
13
           36.     The Director Defendants breached their duties of loyalty and good faith by causing
14
   the Company to issue false and misleading statements in its Offering Documents. As a result, the
15 Company has expended, and will continue to expend, significant sums of money related to

16 investigations and lawsuits.
             CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
17
            37.     In committing the wrongful acts alleged herein, the Director Defendants have
18
     pursued, or joined in the pursuit of, a common course of conduct. They have acted in concert with
19
     and conspired with one another in furtherance of their common plan or design. In addition to
20 pursuing the wrongful conduct that gives rise to their primary liability, the Director Defendants

21 also aided and abetted, and/or assisted, each other in breach of their respective duties.
            38.     The Director Defendants, collectively and individually, initiated a course of
22
     conduct that was designed to and did conceal that Slack’s stock was materially and systematically
23
     overstated during the relevant period.
24
                                                     9
25
26
28
              Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 10 of 29




 1          39.      The purpose and effect of the Director Defendants’ conspiracy, common enterprise,

 2 and/or common course of conduct was, among other things, to disguise the Director Defendants’
     violations of law, including breaches of fiduciary duty; and to conceal adverse information
 3
     concerning the Company’s future and continued growth.
 4
            40.      The Director Defendants accomplished their conspiracy, common enterprise,
 5 and/or common course of conduct by purposefully or recklessly releasing improper statements on

 6 the Company’s behalf. Because the actions described herein occurred under the Board’s authority,

 7 each of the Director Defendants played a direct, necessary, and substantial part in the conspiracy,
     common enterprise, and/or common course of conduct complained of herein.
 8
            41.      Each of the Director Defendants aided and abetted and rendered substantial
 9
     assistance in the wrongs complained of herein. In taking such actions to substantially assist the
10 commission of the wrongdoing complained of herein, each of the Director Defendants acted with

11 knowledge of the primary wrongdoing, substantially assisted the accomplishment of that

12 wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.
                                  SUBSTANTIVE ALLEGATIONS
13
          42.    As an Internet-based, cloud platform services company in an emerging industry,
14
   Slack faces two significant risks to its business operations: (1) the risk that service outages will
15 prevent Slack’s user/subscribers from accessing the Company’s platform, leading them to cancel

16 the services; and (2) that one or more of Slack’s competitors will emerge as a threat to Slack’s
     market share, especially if supported by a large, financially dominant technology company, such
17
     as Microsoft.
18
     Slack’s Service Outages and Reimbursement Program
19
            43.      Slack’s platform had experienced myriad service outages in the past (in 7 of the 12
20 months of 2018), but unbeknownst to investors at the time of the DPO, the platform remained

21 highly susceptible to such outages.
            44.      Moreover, Slack’s directors and officers, who knew or should have known that this
22
     was the case, compounded the problem by causing the Company to issue a guarantee to reimburse
23

24
                                                     10
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 11 of 29




 1 its subscribers for any service outages at 100 times their subscription rates, even if the subscribers

 2 were not negatively impacted by such outages and even if they never requested reimbursements.
     Slack’s Competition
 3
            45.      Unbeknownst to investors at the time of the DPO, one of Slack’s chief competitors,
 4
     Microsoft’s Teams product, had already gained a significant foothold in the nascent industry and
 5 was rapidly increasing its market share. Teams surpassed Slack’s number of daily average users

 6 just days after the DPO (13 million to 10 million) and expanded that lead significantly in the

 7 ensuing months (20 million to 12 million).
   The Offering Documents’ False and Misleading Statements and Omissions Concerning
 8 Slack’s Service Outages, Reimbursement Program, and Competition

 9          46.      The Offering Documents were negligently prepared and, as a result, contained
     untrue statements of material fact or omitted to state other facts necessary to make the statements
10
     made therein not misleading, and were not prepared in accordance with the rules and regulations
11
     governing their preparation.
12          47.      Under applicable SEC rules and regulations, the Offering Documents were required

13 to disclose known trends, events, or uncertainties that were having, and were reasonably likely to
     have, and impact on Slack’s continuing operations.
14
            48.      The Offering Documents contained merely boilerplate information concerning the
15
     risk and possibility of future service outages, but disclosed nothing about the material, present fact
16
     that Slack’s Platform was highly susceptible to such outages and, indeed, had experienced outages
17 in seven out of twelve months in 2018. For example, the Prospectus (at pages 19-20) states, in

18 pertinent part:

19          If there are interruptions or performance problems associated with the
            technology or infrastructure used to provide Slack, organizations on Slack may
20          experience service outages, other organizations may be reluctant to adopt Slack,
            and our reputation could be harmed.
21
            Our continued growth depends, in part, on the ability of existing and potential
22          organizations on Slack to access Slack 24 hours a day, seven days a week, without
            interruption or degradation of performance. We have in the past and may in the
23          future experience disruptions, data loss, outages, and other performance problems
            with our infrastructure due to a variety of factors, including infrastructure changes,
24
                                                      11
25
26
28
             Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 12 of 29




 1         introductions of new functionality, human or software errors, capacity constraints,
           denial-of-service attacks, ransomware attacks, or other security-related incidents.
 2         In some instances, we may not be able to identify the cause or causes of these
           performance problems immediately or in short order. We may not be able to
 3         maintain the level of service uptime and performance required by organizations on
           Slack, especially during peak usage times and as our user traffic and number of
 4         integrations increase. For example, we have experienced intermittent connectivity
           issues and product issues in the past, including those that have prevented many
 5         organizations on Slack and their users from accessing Slack for a period of time. If
           Slack is unavailable or if organizations are unable to access Slack within a
 6         reasonable amount of time, or at all, our business would be harmed. Since
           organizations on Slack rely on Slack to communicate, collaborate, and access and
 7         complete their work, which in many cases includes entire organizations that
           complete substantially all of their work functions on Slack, any outage on Slack
 8         would impair the ability of organizations on Slack and their users to perform their
           work, which would negatively impact our brand, reputation, and customer
 9         satisfaction, and could give rise to legal liability under our service level agreements
           with paid customers. (Emphasis in current paragraph added.)
10
           Moreover, we depend on services from various third parties to maintain our
           infrastructure, including Amazon Web Services, or AWS. If a service provider fails
11
           to provide sufficient capacity to support Slack or otherwise experiences service
           outages, such failure could interrupt access to Slack by users and organizations,
12
           which could adversely affect their perception of Slack’s reliability and our revenue
           and harm the businesses of organizations on Slack. Any disruptions in these
13
           services, including as a result of actions outside of our control, would significantly
           impact the continued performance of Slack. In the future, these services may not be
14
           available to us on commercially reasonable terms, or at all. Any loss of the right to
           use any of these services could result in decreased functionality of Slack until
15
           equivalent technology is either developed by us or, if available from another
           provider, is identified, obtained, and integrated into our infrastructure. If we do not
16
           accurately predict our infrastructure capacity requirements, organizations on Slack
           could experience service shortfalls. We may also be unable to effectively address
17
           capacity constraints, upgrade our systems as needed, and continually develop our
           technology and network architecture to accommodate actual and anticipated
18
           changes in technology.
19         Any of the above circumstances or events may harm our reputation, cause
           organizations on Slack to terminate their agreements with us, impair our ability to
20         obtain subscription renewals from organizations on Slack, impair our ability to
           grow the base of users and organizations on Slack, subject us to financial penalties
21         and liabilities under our service level agreements with our paid customers, and
           otherwise harm our business, results of operations, and financial condition.
22
           49.    The Offering Documents also disclosed very little (two paragraphs) about Slack’s
23
     guarantee and “service level commitments” to reimburse subscribers for outages, and such
24
                                                     12
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 13 of 29




 1 disclosures were entirely generic. Nothing was stated about the size or financial impact of the

 2 reimbursements, such as the material fact that they were equal to 100 times the cost of users’
     subscriptions and were paid out regardless of customer impact or requests for same. Nor were the
 3
     reimbursements cited as a potential consequence of potential bugs in Slack’s Platform. For
 4
     example, the Prospectus (at page 32) states, in pertinent part:
 5
            We provide service level commitments under certain of our paid customer
 6          contracts. If we fail to meet these contractual commitments, we could be obligated
            to provide credits for future service, or face contract termination with refunds of
 7          prepaid amounts related to unused subscriptions, which could harm our
            business, results of operations, and financial condition.
 8
            Certain of our paid customer agreements contain service level agreements, under
 9          which we guarantee specified minimum availability of Slack. From time to time,
            we have granted credits to paid customers pursuant to the terms of these
10          agreements. We do not currently have any material liabilities accrued on our
            balance sheet for these commitments. Any failure of or disruption to our
11          infrastructure could make Slack unavailable to organizations on Slack. If we are
            unable to meet the stated service level commitments to our paid customers or suffer
12          extended periods of unavailability of Slack, we may be contractually obligated to
            provide affected paid customers with service credits for future subscriptions, or
13          paid customers could elect to terminate and receive refunds for prepaid amounts
            related to unused subscriptions. Our revenue, other results of operations, and
14          financial condition could be harmed if we suffer unscheduled downtime that
            exceeds the service level commitments under our agreements with our paid
15          customers, and any extended service outages could adversely affect our business
            and reputation as paid customers may elect not to renew and we could lose future
16          sales. (Emphasis in current paragraph added.)
            50.     By contrast, the Offering Documents discussed in detail (often in terms of exact
17
     dollar amounts) Slack’s various other “commitments” on numerous occasions – e.g., data privacy
18
     commitments, commitments to its partners, debt commitments to lenders, capital commitments,
19 commitments under leases for office space, and IT hosting and datacenter operations

20 commitments.
            51.     As for the risk that Microsoft’s Teams would surpass Slack in subscribers, the
21
     Offering Documents contained boilerplate information about the future possibilities of certain
22
     competitors emerging, and discussed Microsoft as its primary competitor, but disclosed nothing
23 about the present, material fact that Microsoft’s Teams product was already poised to surpass Slack

24
                                                      13
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 14 of 29




 1 and, indeed, less than one month after the DPO, Microsoft announced that its Teams product had

 2 13 million daily average users to Slack’s 10 million (by November 2019 the disparity had increased
     to 8 million). For example, the Prospectus (at pages 16-17) states, in pertinent part:
 3
            The market and software categories in which we participate are competitive, new,
 4
            and rapidly changing, and if we do not compete effectively with established
            companies as well as new market entrants our business, results of operations,
 5
            and financial condition could be harmed.
 6          Slack is a new category of business technology in a rapidly evolving market for
            software, programs, and tools used by knowledge workers that is intensely
 7          competitive, fragmented, and subject to rapidly changing technology, shifting user
            and customer needs, new market entrants, and frequent introductions of new
 8          products and services. We also compete in various segments of the communication,
            collaboration, and integration software categories. Moreover, we expect
 9          competition to increase in the future from established competitors and new market
            entrants, including established technology companies who have not previously
10          entered the market. Our primary competitor is currently Microsoft Corporation.
            Our other competitors fall into the following categories: productivity tool and email
11          providers, such as Alphabet Inc. (including Google Inc.); unified communications
            providers, such as Cisco Systems Inc.; and consumer application companies who
12          have entered the business software market, such as Facebook Inc. We also compete
            with smaller companies that offer niche or point products that attempt to address
13          certain problems that Slack addresses. We further compete against existing
            software, programs, and tools, such as email. With the introduction of new
14          technologies, the evolution of Slack, and new market entrants, we expect
            competition to intensify in the future. Established companies may not only develop
15          their own communication and collaboration solutions, platforms for software
            integration, and secure repositories of information and data, but also acquire or
16          establish product integration, distribution, or other cooperative relationships with
            our current competitors. For example, while we currently partner with Atlassian
17          Corporation PLC, Google Inc., Okta, Inc., Oracle Corporation, ServiceNow, Inc.,
            salesforce.com, inc., SAP SE, Workday, Inc., and Zoom Video Communications,
18          Inc., among others, they may develop and introduce products that directly or
            indirectly compete with Slack. New competitors or alliances among competitors
19          may emerge and rapidly acquire significant market share due to factors such as
            greater brand name recognition, a larger existing user and/or customer base,
20          superior product offerings, a larger or more effective sales organization, and
            significantly greater financial, technical, marketing, and other resources and
21          experience. We also compete with niche companies that offer specific point
            solutions in the communication, collaboration and data use markets, normally
22          focused on specific industries, geographies, or specific use cases, which attempt to
            address certain of the problems that Slack addresses. In addition, with the recent
23          increase in large merger and acquisition transactions in the technology industry,
24
                                                      14
25
26
28
       Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 15 of 29




 1   particularly transactions involving cloud-based technologies, there is a greater
     likelihood that we will compete with other large technology companies in the
 2   future. We expect this trend to continue as companies attempt to strengthen or
     maintain their market positions in an evolving industry. Companies resulting from
 3   these possible consolidations may create more compelling product offerings and be
     able to offer more attractive pricing options, making it more difficult for us to
 4   compete effectively. (Emphasis in current paragraph added.)

     Many of our existing competitors have, and some of our potential competitors could
 5
     have, substantial competitive advantages such as greater brand name recognition
     and longer operating histories, larger sales and marketing budgets and resources,
 6
     broader distribution, and established relationships with independent software
     vendors, partners, and customers, greater customer experience resources, greater
 7
     resources to make acquisitions, lower labor, and development costs, larger and
     more mature intellectual property portfolios, and substantially greater financial,
 8
     technical and other resources. Such competitors with greater financial and
     operating resources may be able to respond more quickly and effectively than we
 9
     can to new or changing opportunities, technologies, standards, or customer
     requirements.
10
     In addition, some of our larger competitors have substantially broader product
11   offerings and leverage their relationships based on other products or incorporate
     functionality into existing products to gain business in a manner that discourages
12   users from purchasing Slack, including through selling at zero or negative margins,
     product bundling, or closed technology platforms. Potential customers may also
13   prefer to purchase from their existing suppliers rather than a new supplier regardless
     of product performance or features. These larger competitors often have broader
14   product lines and market focus and will therefore not be as susceptible to downturns
     in a particular market. Our competitors may also seek to repurpose their existing
15   offerings to provide software, programs, and tools used by knowledge workers with
     subscription models. Further, some current and potential customers, particularly
16   large organizations, have elected, and may in the future elect, to develop or acquire
     their own software, programs, and tools used by knowledge workers that would
17   reduce or eliminate the demand for Slack.
18   Conditions in our market could also change rapidly and significantly as a result of
     technological advancements, partnering by our competitors or continuing market
19   consolidation, and it is uncertain how our market will evolve. New start-up
     companies that innovate and large competitors that are making significant
20   investments in research and development may invent similar or superior products
     and technologies that compete with Slack. These competitive pressures in our
21   market or our failure to compete effectively may result in price reductions, fewer
     customers, reduced revenue, gross profit, and gross margins, increased net
22   losses, and loss of market share. Any failure to meet and address these factors
     could harm our business, results of operations, and financial condition. (Emphasis
23   in current paragraph added.)

24
                                              15
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 16 of 29




 1          52.      These material omissions regarding Microsoft’s Teams product and Slack’s falling

 2 market share were particularly egregious in light of the fact that, on March 1, 2019, well before
     the final versions of the Offering Documents were released to the public, the SEC sent Slack a
 3
     letter requesting that the Company make additional disclosures in its Offering Documents
 4
     regarding the increasing number of Slack’s competitors in the industry. The letter stated, in
 5 pertinent part:

 6          With respect to your estimate of the size of the market opportunity for Slack . . . ,
            clarify your disclosure by addressing the scope of your estimate. For example,
 7          disclose whether management views this as the size of the market opportunity for
            other workplace communication companies as a whole, or if it is specific to Slack.
 8          Also, balance this disclosure with a discussion of the increasing number of
            competitors in the industry and clarify that your estimate may not be reflective of
 9          the actual market for your product. (Emphasis added.)
10          53.      As a result of the foregoing, the Offering Documents made materially false and/or

11 misleading statements and failed to disclose that, inter alia: (a) Slack’s Platform was particularly
   susceptible to service outages and had experienced same in 7 out of 12 months in 2018; (b)
12
   compounding this issue, Slack had guaranteed to it subscribers that it would remain without
13
   outages 99.99% of the time and, if it failed to meet the guarantee, Slack would reimburse the
14 subscribers 100 times the cost of the lost service, even if the subscribers hadn’t experienced

15 disruptions and even if they never complained or requested reimbursement credits; (c) the
     Company’s inability to stay online and inability to scale up its platform as new users were
16
     onboarded, which triggered the punitive guarantee, had a significant negative impact on its
17
     revenues and reputation; and (d) the Company was rapidly losing market share to rivals such as
18 Microsoft’s Teams product, which soon surpassed Slack in important user metrics.

19 The Offering

20          54.      The Director Defendants were eager to sell their shares in the DPO and cash in their
     early investment and stake in the Company as soon as possible, so, on June 5, 2019, Defendant
21
     Butterfield sent a letter to the SEC requesting that “the effective date and time of the [Registration
22
     Statement] be accelerated to June 7, 2019.” The SEC agreed, declaring the Registration Statement
23 effective on June 7, 2019.

24
                                                      16
25
26
28
                Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 17 of 29




 1          55.      On June 20, 2019, the Company’s common stock began trading on the NYSE

 2 pursuant to the DPO. Slack’s stock opened at $38.50 per share and fluctuated in price between
     $38.25 and $42.00 per share, closing at $38.62 per share.
 3
                                 THE TRUTH BEGINS TO EMERGE
 4
            56.      On June 28, 2019, Slack’s Platform suffered service outages across the U.S. and
 5 Europe, prompting Slack to issue an incident summary report stating that “some of our servers

 6 became unavailable, degrading performance in our job processing system. This resulted in delays

 7 or errors . . . .” The Company promised that a “fix” had been implemented to prevent future service
     outages.
 8
            57.      On July 11, 2019, Microsoft announced that its Teams platform had reached 13
 9
     million daily average users, surpassing Slack’s 10 million daily average users. By November 2019,
10 this disparity had grown significantly, with Microsoft leading by at least 8 million daily average

11 users. During this period, media outlets cited a drop in the Company’s stock price of more than

12 10% attributable to Microsoft’s increased competition.
          58.    On July 29, 2019, Slack’s Platform suffered another large-scale service outage
13
   which disrupted services for more than 2,000 users in the U.S., Japan, and Europe.
14
          59.    Later that same day, Market Realist (www.marketrealist.com) published an article
15 entitled, “How Microsoft Teams May Have Caused Today’s Slack Outage,” which stated, in

16 pertinent part:

17          Companies that use Slack (WORK) for team communication, such as Market
            Realist, all know what it’s like to deal with a Slack outage.
18
                                             *       *      *
19
            We run into days like this with the platform nearly once a month. Except for
20          January, a Slack outage has happened once in each month so far this year. If you
            believe in numerology, you might want to try to find out why outages have
21          happened twice on the 29th (in July and March) and once on the 28th (in June) of
            the month.
22
            All jokes aside, it’s interesting that the Slack outage comes just days after its
            promising new update last week. Slack rewrote the code for its desktop and web
23
            versions to make them load faster and able to consume less memory. Slack claims
24
                                                    17
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 18 of 29




 1          that the new version will use 50% less memory and will load 33% faster for a better
            user interface. Calling, an area in which Slack underperforms Microsoft (MSFT)
 2          Teams, will also be smoother. Microsoft has integrated Skype into Teams. As a
            result, its product has an advantage over Slack in terms of voice and video calling.
 3
            Did Slack push the new update out too fast, causing today’s outage? If that’s the
            case, let’s blame it on Microsoft Teams.
 4
            60.     Whatever the cause, these service outages triggered the Company’s guarantee under
 5
     service level agreements with certain of its subscribers. Slack guaranteed such subscribers that its
 6 service would be available 99.99% of the time for each fiscal quarter. If Slack failed to meet that

 7 guarantee, it was obligated to pay those customers 100 times the cost of the downtime, regardless

 8 of whether the customers complained or were impacted.
          61.     On September 4, 2019, Slack issued a press release (appended as an exhibit to a
 9
   Form 8-K filed with the SEC) announcing its financial results for the second quarter fiscal year
10
   2020, which ended on July 31, 2019. In the earnings announcement, Defendant Butterfield noted
11 that revenue growth was 58% year-over-year, “despite a one-time revenue headwind from credits

12 issued in the quarter related to service level disruption.” That “disruption” negatively impacted the
     Company’s revenue by $8.2 million.
13
            62.     Later that same day, the Company held its second quarter earnings call. Defendant
14
     Butterfield began by issuing prepared remarks that touted the Company’s achievements during the
15
     quarter, starting with its “record results, with revenue growing 58% year on year.” Missing entirely
16 from these remarks was any mention of the $8.2 million in service credits the Company paid due

17 to outages, or the emergence of Microsoft’s Teams product.
            63.     Slack’s Chief Financial Officer, Allen Shim (“Shim”) next gave his prepared
18
     remarks. Shim began by discussing the exact financial impact of the service credits and disclosing
19
     how such impact was “[c]ompound[ed]” by the Company’s “exceptionally generous credit payout
20 multiplier.” Shim also noted that the credits would have a significant negative impact on the

21 Company’s calculated billings in the second half of fiscal year 2020. Shim stated, in pertinent part:

22          Revenue growth was above the high end of guidance, despite an $8 million one-
            time revenue headwind from credits issued in the quarter related to service level
23          disruption in the quarter. Our uptime was 99.9% (or three nines) in the quarter,
            but this was below our commitment of 99.99% (or four nines). Service level
24
                                                     18
25
26
28
              Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 19 of 29




 1          disruption of this magnitude is unusual for us. Compounding the financial impact
            of the downtime was an exceptionally generous credit payout multiplier in our
 2          contracts dating from when we were a very young company. We’ve adjusted those
            terms to be more in line with industry standards while still remaining very customer
 3          friendly. We do not expect a revenue impact of this magnitude again.

            Our Q2 calculated billings were $174.8 million, growing 52% year-over-year.
 4
            Trailing twelve month calculated billings were $625 million and grew 65% year-
            over-year.
 5
            Calculated billings were minimally impacted, in the second quarter, by the credits
 6          we issued - a headwind of just under $1 million. Calculated billings in the second
            half of fiscal year ‘20 will be more significantly impacted due to the way we
 7          account for credits.
 8          64.     During the Q&A portion of the call, the first question, from Heather Anne Bellini
     of Goldman Sachs Group Inc., asked if the Company could explain “what caused the downtime,”
 9
     i.e., service outages during the quarter. Defendant Butterfield responded by blaming the fact that
10
     the Company had hit scaling limits it supposedly “didn’t realize were built into [its own] system,”
11
     even though it had hit similar limits along the way from initial development to present. “[W]e’re
12 still figuring some of those things out.”

13          What caused it actually depends how literal and specific we want to get. The actual
            answer might even be over my head in true technical terms. But if we want to move
14          a little bit further afield from that the more distant answer is scaling. So we
            continue to hit limits that we didn’t realize were built into the system. And at one
15          point when there were 8 people first getting started we thought Slack will be a great
            tool for 8-person software development team, and then we got our first team with
16          100 users and we had to reimagine a whole bunch of stuff, not just technically but
            from the user experience. Then we got teams with 1,000 people and then 10,000
17          and then we were well over 100,000 with several customers. And we’re still
            figuring some of those things out. Having said that, this is a big area of investment,
18          we’ve made some great hires on the infrastructure side, we’ve put a lot more tooling
            in place, a lot more automated testing. And we definitely have a commitment
19          because we feel it, we understand we are among the heaviest Slack users ourselves,
            and so any disturbance in availability, it causes a big problem.
20
            65.     Next, Defendant Butterfield discussed the Company’s policy on giving customers
21 service credits for outages, which he described as “outrageously customer-centric” and not in line

22 with Slack’s competitors. Butterfield admitted that the Company’s “payout ratio” was “unusual”

23 in that it was significantly higher than Slack’s competitors – which “wouldn’t have paid anything

24
                                                     19
25
26
28
                Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 20 of 29




 1 out” – and was provided to all customers, “even if they were not specifically affected” by the

 2 outages, and even if they never requested it; “we just proactively give it [to them].”

 3          The last thing I want to note though, for the service credits, there is a bunch of
            things that we do with that are unusual besides what Allen mentioned, which is
 4          the payout ratio. One is, customers don't have to request it, we just proactively
            give it. And I don’t know every detail for this quarter but almost no outages affect
 5          all customers, in fact most of them affect like 1% or 0.5% or 3% of customers in
            any given time. And we give those service credits to every customer even if they
 6          were not specifically affected. So those policies are outrageously customer-
            centric, which is part of our background and our orientation. And that is one of the
 7          reasons you see that effect. It’s not necessarily proportionate to the outage,
            because if we had the same SLA as Salesforce or Microsoft or any of our peers in
 8          the industry, we wouldn’t have paid out anything because we would have hit the
            3 9 they’re committed to, it’s our 4 9 and the rest of the policies that make a
 9          difference.
            66.     On this news, the Company’s share price fell by almost 20% over the next several
10
     trading days, going from $31.07 per share on September 4, 2019 to $24.92 per share on September
11
     9, 2019, on exceedingly high trading volume.
12          67.     On September 5, 2019, Slack filed its Prospectus Supplement with the SEC in order
13 to “update, amend and supplement the information previously included in the [P]rospectus.”

14          68.     Of note, the Prospectus Supplement (at page 51) added material details about the
     size of the potential negative financial impact of Slack’s service guarantee and reimbursement
15
     program:
16
            We provide service level commitments under certain of our paid customer
17          contracts. If we fail to meet these contractual commitments, we could be obligated
            to provide credits for future service, or face contract termination with refunds of
18          prepaid amounts related to unused subscriptions, which could harm our
            business, results of operations, and financial condition.
19
            Certain of our paid customer agreements contain service level agreements, under
20          which we guarantee specified minimum availability of Slack. From time to time,
            we have granted, and in the future will continue to grant, credits to paid customers
21          pursuant to the terms of these agreements. For example, we recently provided
            approximately $8.2 million in credits to paid customers in connection with
22          availability issues experienced by certain organizations on Slack during the
            quarter ended July 31, 2019. Any failure of or disruption to our infrastructure could
23          make Slack unavailable to organizations on Slack. If we are unable to meet the
            stated service level commitments to our paid customers or suffer extended periods
24
                                                     20
25
26
28
              Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 21 of 29




 1          of unavailability of Slack, we may be contractually obligated to provide paid
            customers with service credits for future subscriptions, or paid customers could
 2          elect to terminate and receive refunds for prepaid amounts related to unused
            subscriptions. Our revenue, other results of operations, and financial condition
 3          could be harmed if we suffer unscheduled downtime that exceeds the service level
            commitments under our agreements with our paid customers, and any extended
 4          service outages could adversely affect our business and reputation as paid
            customers may elect not to renew and we could lose future sales. In addition, we
 5          may modify or reduce the amount of credits we grant to paid customers under such
            service level agreements. Any modification or termination of such commitments
 6          could decrease demand for Slack, impair our ability to maintain and grow the base
            of users and organizations on Slack, and adversely affect our business. (Emphasis
 7          in current paragraph added.)
            69.     Moreover, although the Prospectus had disclosed that errors in Slack’s software
 8
     could negatively impact the Company’s financial results, market share, and reputation, only the
 9
     Prospectus Supplement disclosed the potential for such errors to result in “the issuance of credits
10 under our service level agreements with paid customers.”

11          70.     On September 6, 2019, The Motley Fool’s “Industry Focus” podcast featured a
     discussion between Dylan Lewis and Evan Niu about Slack’s disappointing earnings results. The
12
     main drivers of the poor results were the $8 million in service outage credits and Microsoft’s
13
     increased competition:
14
            Niu: . . . [T]here was a service outage at the end of June. I don't know if you
15          remember. We use Slack at the [Motley] Fool, so we were hit by this outage, too.
            To compensate for this, they gave out $8 million in credits to customers to make
16          up for the service disruption, which also impacted full-year billings guidance by
            about $5 million. Not a huge deal [for long-term Company prospects, assuming it
17          does not reoccur in the future], but a little blip there because they did have that
            outage.
18
                                               *       *       *
19          I think that's a lot of the big threat that Slack is facing when it comes to Microsoft
            Teams and Office 365. There's a survey that came out a few months ago about how
20          a lot of these IT executives and decision makers, who are ultimately who's making
            this purchasing decision, the customers, a lot of them actually really are considering
21          ramping down their spending on Slack, and putting it back into Office 365. I think
            most people agree that Slack is better than Teams, but Teams is bundled in with
22          365, so it's little to no cost to have it on there. And if it's a good enough alternative
            vs. Slack, which is more expensive, even if it's better, then, for an IT executive
23          that's really looking at their spending budget, that's a pretty compelling thing, if it's
24
                                                       21
25
26
28
              Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 22 of 29




 1          good enough and a lot cheaper. I think that that's what's the challenge here for Slack.
            On the call, CEO Stewart Butterfield provided a couple of examples of customer
 2          wins, like, "They chose Slack over 365 because we're the only one that can integrate
            with all these apps that they've developed, a lot of interoperability," it's an open
 3          platform. So, they do have some advantages there. But, I think they're pretty
            clearly showing that, yes, this is something to worry about. They want to address
 4          it and dispel these fears.

            Lewis: . . . [I]n the case of acquiring new customers, that Office Outlook 365 suite
 5
            is pretty sticky. If you have people that are so used to using that, it's already installed
            on their computers, and there's something rolled into it that is Slack-like in some
 6
            way, well, some corporations might look at that and be like, "It doesn't cost us all
            that much more to do, and we don't have to retrain thousands of employees to use
 7
            this other piece of software." I think it's a rare instance where it may work against
            Slack a bit.
 8
            Niu: Right. This is a long game. Microsoft's in this for the long game. They have
 9          this huge business, it's all enterprise collaboration. What they've been doing over
            the past three years is replicating all of Slack's best features, not unlike
10          what Facebook has done to Snapchat. We know how that's going for them, as
            we've talked about at length. Over time, Microsoft is just going to keep doing this.
11          They're just going to keep copying all the things that people love about Slack, then
            undercut them on pricing, then sell that to all of their much larger customer base as
12          a way to chip away at Slack's popularity. Teams already has more daily active
            users than Slack. That doesn't say how many customers there are, but the point is,
13          it's already pretty competitive in terms of how big it is in terms of users. So, I think
            that over time, yeah, they could definitely keep chipping away, and that's what
14          they're going to keep doing.
15          Lewis: Shares of Slack now trade below where most people were probably able
            to first buy in, somewhere in the mid to high $30s. I think they're down about
16          20% from that point.

17          Looking at 2019 in general, I've seen the phrase broken or underwater IPO more
            than I have at any other point following the financial markets. It seems like we have
18          had a ton of companies go public, and then, to be honest, post pretty
            underwhelming results that have taken their current share price and dropped it
19          well below the offering price, Evan.

20    THE NORTHERN DISTRICT DENIES IN PART DEFENDANTS’ MOTION TO
                 DISMISS IN FEDERAL SECURITIES CASE
21
            71.     On April 21, 2020, the U.S. District Court for the Northern District of California
22
     entered a decision denying, in part, the defendants’ motion to dismiss pursuant to Fed. R. Civ. P.
23
     12(b)(6) in Dennee v. Slack Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.). The court
24
                                                        22
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 23 of 29




 1 held the securities lead plaintiff adequately pleaded material misstatements and omissions in the

 2 Offering Documents concerning Slack’s service outages and reimbursement program. In regard

 3 to allegations of material misstatements and omission in the Offering Documents concerning

 4 Slack’s scalable architecture, competition with Microsoft, key benefits, and growth strategy the

 5 court granted the motion with leave to replead. The securities lead plaintiff may file a further

 6 amended complaint by May 6, 2020.

 7                    DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

 8           72.     Plaintiff brings this action derivatively in the right and for the benefit of the

 9 Company to redress injuries suffered and to be suffered as a direct and proximate result of the

10 breaches of fiduciary duties and gross mismanagement by the Director Defendants.

11           73.     Plaintiff will adequately and fairly represent the interests of the Company in

12 enforcing and prosecuting its rights and have retained counsel competent and experienced in
     derivative litigation.
13
             74.     Plaintiff is a current owner of the Company stock and has continuously been owners
14
     of Company stock during all times relevant to the Director Defendants’ wrongful course of conduct
15 alleged herein.

16           75.     Plaintiff understands her obligation to hold stock throughout the duration of this

17 action and is prepared to do so.
             76.     During the illegal and wrongful course of conduct at the Company and through the
18
     present, the Board consisted of the Director Defendants.
19
             77.     Because of the facts set forth throughout this Complaint, demand on the Company
20 Board to institute this action is not necessary because such a demand would have been a futile and

21 useless act.

22           78.     The Company Board is currently comprised of eight (8) members – Butterfield,
     Braccia, Cooper, Friar, Jordan, McNamara, O’Farrell, and Smith. Thus, Plaintiff is required to
23
     show that a majority of the Director Defendants, i.e., five (5), cannot exercise independent
24
                                                     23
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 24 of 29




 1 objective judgment about whether to bring this action or whether to vigorously prosecute this

 2 action.
             79.    The Director Defendants either knew or should have known of the false and
 3
     misleading statements that were issued on the Company’s behalf and took no steps in a good faith
 4
     effort to prevent or remedy that situation.
 5           80.    The Director Defendants (or at the very least a majority of them) cannot exercise
 6 independent objective judgment about whether to bring this action or whether to vigorously

 7 prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this
     complaint, Plaintiff has not made (and should be excluded from making) a pre-filing demand on
 8
     the Board to initiate this action because making a demand would be a futile and useless act.
 9
             81.    Each of the Director Defendants approved and/or permitted the wrongs alleged
10 herein to have occurred, and participated in efforts to conceal or disguise those wrongs from the

11 Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

12 complained of herein and are therefore not disinterested parties.
          82.    Each of the Director Defendants authorized and/or permitted the false statements
13
   to be disseminated directly to the public and made available and distributed to shareholders,
14
   authorized and/or permitted the issuance of various false and misleading statements, and are
15 principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

16 prosecute such a suit even if they instituted it.
             83.    Additionally, each of the Director Defendants received payments, benefits, stock
17
     options, and other emoluments by virtue of their membership on the Board and their control of the
18
     Company.
19
                    The Director Defendants Are Not Independent or Disinterested
20 Defendant Butterfield

21           84.    Defendant Butterfield is not disinterested or independent, and therefore, is
     incapable of considering demand because Butterfield (as CEO of the Company) is an employee
22
     who derives substantially all of his wealth and livelihood from his relationship with the Company,
23
     making him not disinterested or independent.
24
                                                       24
25
26
28
              Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 25 of 29




 1          85.     This lack of independence and financial benefits received by Butterfield render him

 2 incapable of impartially considering a demand to commence and vigorously prosecute this action.
            86.     In addition, Butterfield is a defendant in the securities class action entitled Dennee
 3
     v. Slack Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.), which seeks to hold him liable
 4
     for much of the same wrongdoing as is alleged herein.
 5          87.     As such, Defendant Butterfield cannot independently consider any demand to sue
 6 himself for breaching his fiduciary duties to the Company, as that would expose him to substantial

 7 liability and threaten his livelihood.
     Defendants Braccia, Cooper, Friar, O’Farrell, and Smith
 8
            88.     Each of these five Director Defendants is also a defendant in the securities class
 9
     action entitled Dennee v. Slack Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.), which
10 seeks to hold each liable for much of the same wrongdoing as is alleged herein.

11          89.     As such, each of these Director Defendants cannot independently consider any

12 demand to sue himself/herself for breaching his/her fiduciary duties to the Company, as that would
   expose each of them to liability and threaten the livelihood of each.
13
   Defendants Friar, O’Farrell, and Smith
14
          90.    Defendants Friar, O’Farrell, and Smith served as members of the Audit and Risk
15 Committee. Pursuant to the Audit and Risk Committee’s Charter, the purpose of the Committee is

16 to assist the Board in fulfilling its oversight responsibilities related to, inter alia: Slack’s
     accounting and financial reporting processes and internal controls, as well as the auditing and
17
     integrity of Slack’s financial statements; Slack’s compliance with applicable laws, regulations and
18
     internal compliance programs; the overall adequacy and effectiveness of Slack’s legal, regulatory
19
     and ethical compliance programs, including Slack’s Code of Conduct; communications with
20 regulators or governmental agencies and any published reports that raise material issues regarding

21 Slack’s financial statements or accounting policies; and legal matters that may have a material

22

23

24
                                                     25
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 26 of 29




 1 impact on Slack’s financial statements or Slack’s compliance procedures that pertain to financial,
                                       3
 2 accounting or tax matters of Slack.
            91.     Defendants Friar, O’Farrell, and Smith breached their fiduciary duties of due care,
 3
     loyalty, and good faith because the Audit and Risk Committee, inter alia, allowed or permitted
 4
     false and misleading statements to be disseminated in the Company’s SEC filings and other
 5 disclosures and, otherwise, failed to ensure that adequate internal controls were in place regarding

 6 the serious disclosure and other deficiencies described herein. Thus, Defendants Friar, O’Farrell,

 7 and Smith face a substantial likelihood of liability for their breach of fiduciary duties and any
     demand upon them is futile.
 8
                                         DAMAGES TO SLACK
 9
            92.     As a direct and proximate result of the Director Defendants’ conduct, Slack will
10 lose and expend many millions of dollars.

11          93.     Such expenditures include, but are not limited to, legal fees associated with the

12 federal securities lawsuit filed against the Company, its CEO/Chairman of the Board, its CFO, its
   Chief Accounting Officer, and its Board at the time off the DPO, any internal investigations, and
13
   amounts paid to outside lawyers, accountants, and investigators in connection thereto.
14
           94.     Additionally, these expenditures include, but are not limited to, lavish
15 compensation and benefits paid to the Director Defendants who breached their fiduciary duties to

16 the Company.
            95.     As a direct and proximate result of the Director Defendants’ conduct, Slack has
17
     also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”
18
     that will plague the Company’s stock in the future due to the Company’s and their
19
     misrepresentations and the Director Defendants’ breaches of fiduciary duties.
20

21

22
     3
    See https://s23.q4cdn.com/371616720/files/doc_downloads/governance/Slack-Audit-and-Risk-
23 Committee-Charter.pdf

24
                                                     26
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 27 of 29




 1                                                  COUNT I

 2                 Against the Director Defendants for Breach of Fiduciary Duty
            96.      Plaintiff incorporates by reference and realleges each and every allegation
 3
     contained above, as though fully set forth herein.
 4
            97.      The Director Defendants owe the Company fiduciary obligations. By reason of
 5 their fiduciary relationships, the Director Defendants owed and owe the Company the highest

 6 obligation of good faith, fair dealing, loyalty, and due care.

 7          98.      The Director Defendants violated and breached their fiduciary duties of care,
     loyalty, reasonable inquiry, and good faith.
 8
            99.      The Director Defendants engaged in a sustained and systematic failure to properly
 9
     exercise their fiduciary duties. Among other things, the Director Defendants breached their
10 fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent

11 the Company’s Platform, agreements with subscribers, reimbursement obligations, competition,

12 market status, future business prospects, and risks to revenues, as alleged herein. These actions
   could not have been a good faith exercise of prudent business judgment to protect and promote the
13
   Company’s corporate interests.
14
          100. As a direct and proximate result of the Director Defendants’ failure to perform their
15 fiduciary obligations, the Company has sustained significant damages. As a result of the

16 misconduct alleged herein, the Director Defendants are liable to the Company.
            101.     As a direct and proximate result of the Director Defendants’ breach of their
17
     fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate
18
     image and goodwill. Such damage includes, among other things, costs associated with defending
19
     at least one federal securities lawsuit, severe damage to the share price of the Company, resulting
20 in an increased cost of capital, and reputational harm.

21                                           COUNT II
                     Against the Director Defendants for Waste of Corporate Assets
22
            102.     Plaintiff incorporates by reference and realleges each and every allegation
23
     contained above, as though fully set forth herein.
24
                                                      27
25
26
28
               Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 28 of 29




 1          103.    The wrongful conduct alleged regarding the issuance of false and misleading

 2 statements was continuous, connected, and on-going throughout the period discussed herein. It
     resulted in continuous, connected and ongoing harm to the Company.
 3
            104.    As a result of the misconduct described above, the Director Defendants wasted
 4
     corporate assets by, inter alia: (i) committing to paying outrageous and excessive (even by their
 5 own admission) rebates for service outages even while knowing that their Platform was highly

 6 susceptible and had an ongoing history of same; (ii) paying excessive compensation, bonuses, and

 7 termination payments to certain of its executive officers; (iii) awarding self-interested stock
     options to certain officers and directors; and (iv) incurring potentially millions of dollars of legal
 8
     liability and/or legal costs to defend Defendants’ unlawful actions.
 9
            105.    As a result of the waste of corporate assets, the Director Defendants are liable to
10 the Company.

11          106.    Plaintiff, on behalf of the Company, has no adequate remedy at law.

12

13

14
                                      PRAYER FOR RELIEF
15          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

16          (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and that
     Plaintiff is an adequate representative of the Company;
17
            (B)     Finding the Director Defendants liable for breaching their fiduciary duties owed to
18
     the Company;
19
            (C)     Directing Defendants to take all necessary actions to reform and improve the
20 Company’s corporate governance, risk management, and internal operating procedures to comply

21 with applicable laws and to protect the Company and its stockholders from a repeat of the rampant
     wrongful conduct described herein;
22
            (D)     Awarding Plaintiff the costs and disbursements of this action, including attorneys’,
23
     accountants’, and experts’ fees; and
24
                                                      28
25
26
28
             Case 3:20-cv-02879-VC Document 1 Filed 04/27/20 Page 29 of 29




 1         (E)    Awarding such other and further relief as is just and equitable.

 2                               JURY TRIAL DEMANDED
           Plaintiff hereby demands a trial by jury.
 3

 4
     Dated: April 27, 2020                                  BRODSKY & SMITH, LLC
 5
                                                 By:
 6                                                          Evan J. Smith, Esquire (SBN 242352)
                                                            esmith@brodskysmith.com
 7                                                          Ryan P. Cardona, Esquire (SBN 302113)
                                                            rcardona@brodskysmith.com
 8   OF COUNSEL:                                            9595 Wilshire Blvd., Ste. 900
     MOORE KUEHN, PLLC                                      Phone: (877) 534-2590
 9   Justin A. Kuehn                                        Facsimile (310) 247-0160
     Fletcher W. Moore
10   30 Wall Street, 8FL
     New York, NY 10005
11   Tel: (212) 709-8245
     jkuehn@moorekuehn.com
12   fmoore@moorekuehn.com
     Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24
                                                       29
25
26
28
